M. F. Cavanagh, P.J.
(dissenting). I must respectfully dissent from my brothers’ conclusion that defendant’s conviction must be reversed.
I do not read the trial court’s statement to the *164jury as foreclosing the opportunity for the jury to have testimony reread. In both People v Howe, 392 Mich 670; 221 NW2d 350 (1974), and People v Smith, 396 Mich 109; 240 NW2d 202 (1976), the trial judge completely foreclosed the opportunity of having testimony reread. That is not the case here. This comment did not completely foreclose the opportunity, came at the close of the people’s proofs and not at the time the jury was instructed, and clearly was intended to impress upon the jurors the importance of their paying attention to the testimony.
As to the competency motion, I do not consider the defendant’s responses of 'T can’t remember”, and "No comment”, and his midtrial statement that the victim may have had a gun, which surprised his attorney, to be sufficient to render the defendant incompetent, that is, "incapable * * * of assisting in his defense in a rational or reasonable manner”. MCL 767.27a; MSA 28.966(11). The defendant had been .found competent in two previous evaluations. I find no abuse of discretion in the trial court’s denial of the motion. People v Nelson Johnson, 58 Mich App 473; 228 NW2d 429 (1975).
As I find no merit in the third issue raised on appeal, I would affirm.